DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
1. 	This office action is in response to the amendment and comments submitted 11/8/2021.
2.	Claims 1, 5 and 6 have been amended. Support for claim 1 is found in [0013], Support for claim 5 [0031], and support for claim 6 is found in [0035] of the instant specification.
3.	Claims 9-15 have been added; support for the claim 9 is found in [0026], support for the claim 10 is found in [0037], support for the claim11 and 12 is found in [0031], support for the claim 13 is found in [0035], support for the claim 14 is found in [0038], and support for the claim 15 is found in [0019] of the instant specification.
4. 	Claims 1-15 are currently pending.

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al.(JP2004355996A) in view of Muraoka et al.(US2012/0007564A1).

As to claims 1, 3 and 9:
	Hayashi discloses a positive electrode [Abstract] for a lithium ion battery [0019], comprising: 
	a collector layer [0025]; and a positive electrode active material layer which is provided on each of both surfaces of the collector layer (see… the thickness of the positive electrode mixture layer is, after compression, per side. [0027])
	 and contains a positive electrode active material, a binder resin, and a conductive assistant [0013],
	and the positive electrode active material layer satisfies the relationship of a ratio of S/W being greater than or equal to 0.080 and less than or equal to 0.140, where a specific surface area of the positive electrode active material contained in the positive electrode active material layer is S [m2/g] and a content of the conductive assistant in the positive electrode active material layer is set as W [% by mass].(see…conductive additive (assistant) 5% by mass [0021] …[positive electrode active material Specific surface area : 0.4 m2/g. [0054] Yielding a ratio of S/W of 0.08.)

	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).
	
●m2 and less than or equal to 350 Ω●m2.” 
	Hayashi discloses a positive electrode for a lithium ion battery and further teaches that the conductive auxiliary agent can reduce volume resistivity. [0014] 
	Muraoka discloses a positive electrode for a lithium ion battery and further teaches the resistance value of the positive electrode can be controlled by setting the amount of conductive agent. [0025] Showing that the volume resistivity can be optimized by changing the amount of conductive agent and one of ordinary skill in the art would choose the amount of conductive agent in order to optimize the volume resistivity and achieve the claimed properties. 
	It should be noted "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
		
	Hayashi further discloses a positive electrode [Abstract] for a lithium ion battery [0019], comprising; a collector layer [0025]  with active layer [0027], which contains a positive electrode active material, a binder resin, and a conductive assistant [0013],  with a ratio of the specific surface area and the conductive assistant overlapping the  [0019], a lithium-cobalt composite oxide [0019], a lithium- manganese composite oxide, a lithium-nickel-manganese composite oxide, a lithium-nickel- cobalt composite oxide [0019], a lithium-nickel-aluminum composite oxide, a lithium-nickel-cobalt- aluminum composite oxide, a lithium-nickel-manganese-cobalt composite oxide, a lithium- nickel-manganese-aluminum composite oxide, a lithium-nickel-cobalt-manganese-aluminum composite oxide, a transition metal sulfide and a transition metal oxide (as applied to claims 3 and 9).

As to claims 2 and 10:
	Hayashi discloses the positive electrode for a lithium ion battery according to the positive electrode for a lithium ion battery according to wherein a density of the positive electrode active material layer is greater than or equal to 2.8 g/cm3 and less than or equal to 3.6 g/cm3 (positive electrode mixture layer …the density is 3.55 g/cm3 [0054]
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).

As to claims 4 and 11:
Hayashi discloses the positive electrode for a lithium ion battery according to the positive electrode for a lithium ion battery according to wherein the binder resin contains a fluorine-based binder resin. (binder is …polyvinylidene fluoride, [0022])

As to claims 5 and 12:
 	Hayashi discloses the positive electrode for a lithium ion battery and a polyvinylidene fluoride (PVDF) binder, but does not explicitly teach the claimed range.
	 Muraoka discloses a positive electrode for a lithium ion battery and further teaches the dissolving 1.7 parts by mass of polyvinylidene fluoride (PVDF) as a binder when fabricating the positive electrode. [0050] Where 1.7 parts by mass would include 1.7% which lies within the claimed range of greater than or equal to 0.1% by mass and less than or equal to 10.0% by mass. Thus, ensuring the paste is on the current collector.
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).
	
As to claims 6 and 13:
	Hayashi discloses the positive electrode for a lithium ion battery according to the positive electrode for a lithium ion battery according to wherein a content of the conductive assistant is greater than or equal to 0.5% by mass and less than or equal to 5.0% by mass [0021], where a total content of the positive electrode active material layer is 100% by mass.

As to claims 7 and 14:
	Hayashi discloses the positive electrode for a lithium ion battery according to the positive electrode for a lithium ion battery according to wherein a thickness of the positive electrode active material layer is greater than or equal to 100 µm and less than or equal to 300 µm. (see…the positive electrode mixture layer…thickness …was 135 µm.[0042])
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).
	

As to claims 8 and 15:
	Hayashi discloses a lithium ion battery comprising: the positive electrode for a lithium ion battery according to claim 1 and 9. (see… provide a positive electrode for a non-aqueous secondary battery [Abstract]…the present invention, the positive electrode active material is not particularly limited. Such as lithium cobalt oxide, LiMn2O4Such as lithium manganese oxide, LiNiO2Metal oxides such as lithium nickel oxide [0019])
	
Response to Arguments
7. 	Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728



/Maria Laios/Primary Examiner, Art Unit 1727